       Case 1:19-cv-00037-SPW-TJC Document 89 Filed 09/07/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 AVENUE C APARTMENTS, LLC, a                       CV 19-37-BLG-SPW-TJC
 Montana limited liability company,

                     Plaintiff/Counter-            ORDER
                     Defendant,

 vs.

 THE CINCINNATI INSURANCE
 COMPANY, a corporation; and JOHN
 DOES 1-10,

                     Defendant/Counter-
                     Claimant.

       The parties have filed a Joint Motion to Extend Deadlines. (Doc. 88.) The

parties indicate private mediation is scheduled for September 23, 2021, and

therefore, they request the discovery and motions deadline in the current

scheduling order be vacated. Good cause appearing, IT IS HEREBY ORDERED

that the joint motion is GRANTED. The discovery and motions deadline in the

December 2, 2020 Amended Scheduling Order are vacated. The deadlines will be

reset if necessary, following the private mediation. The parties shall file a Status

Report by October 1, 2021.

       DATED this 7th day of September, 2021.

                                          _______________________________
                                          TIMOTHY J. CAVAN
                                          United States Magistrate Judge
